 Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 1 of 19 PageID# 1281




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA

                                             WITNESS’ REPLY TO
In re: Grand Jury Subpoena,   )              GOVERNMENT’S
                              )              OPPOSITION TO
CHELSEA MANNING,              )              MOTION TO
                              )              RECONSIDER
            Movant.           )              SANCTIONS
______________________________)
                                             1-19-dm-00012-AJT



                              PRELIMINARY STATEMENT

        Comes now Chelsea Manning, by and through counsel, and submits this

 reply in response to the Government’s June 14, 2019 Response to her Motion to

 Reconsider Sanctions. The Government argues that the sanctions imposed upon

 Ms. Manning are appropriate, and that her arguments to the contrary have no merit.

 In so doing, they fail to meaningfully address the clear and settled law prohibiting

 civil sanctions that have no coercive impact, such as the instant jail sanction,

 overstate Ms. Manning’s arguments, invoke inapposite law, and focus on whether

 the Court has the power to impose certain sanctions, rather than whether those

 sanctions will have the required coercive impact upon Ms. Manning. The

 government also proposed an order that requires Ms. Manning to make financial

 disclosures beyond those contemplated by the substance of their reply or relevant

 to the current net worth inquiry at hand.

                                                                           Page 1 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 2 of 19 PageID# 1282




      In addition, Ms. Manning renews her request for a hearing at which an

inquiry may be made by the Court into her financial capacity and the potential

coercive impact of sanctions, and proposes an alternative set of financial

disclosures more carefully-tailored, robust, and relevant to the Court’s inquiry.

                                    ARGUMENT

      In response to Ms. Manning’s argument that the sanctions imposed exceed

their lawful scope as coercive civil sanctions, the government asserts that the

sanctions imposed were a “measured” approach, consistent with case law, and

within the Court’s discretion. In so arguing, the government focuses on broad

issues of policy and the kinds of sanctions that a Court may impose, to the

exclusion of the relevant question of whether, in this case, such sanctions are

appropriate, or likely to have any coercive impact.

I.    The jail sanction must be reconsidered, as previously argued, because it
      is not coercive, and has therefore been impermissibly transformed into a
      punishment.

      The government does not meaningfully respond to the gravamen of Ms.

Manning’s motion with respect to the jail sanction. There is simply no doubt that

the law requires an incoercible witness to be released, however perverse or

frustrating the result. See, e.g.: 28 U.S.C. §1826, Shillitani v. United States, 384

U.S. 364 (1966); Armstrong v. Guccione, 470 F.3d 89, 111 (2d Cir. 2006); Simkin

v. U.S., 715 F.2d 34 (2d Cir. 1983); In re Cocilovo, 618 F.Supp. 1378 (S.D.N.Y.

                                                                           Page 2 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 3 of 19 PageID# 1283



1985); In re Papadakis, 613 F.Supp. 109 (S.D.N.Y. 1985); U.S.v. Buck, U.S. v.

Shakur, 1987 WL 15520 (S.D.N.Y. 1987); United States v. Whitehorn, 808 F.2d

836 (4th Cir. 1986); In re Cueto, 443 F. Supp. 857 (S.D.N.Y. 1978); In re Dorie

Clay, 1985 WL 1977 (S.D.N.Y. 1985); In re Grand Jury Proceedings, 994 F. Supp.

2d 510 (S.D.N.Y. 2014); In re Thomas, 614 F.Supp. 983 (S.D.N.Y. 1985); and In re

Dohrn, 560 F.Supp. 179 (S.D.N.Y. 1983).

         During the May 16 hearing, Mr. Traxler, speaking for the government,

expressed dismay at the thought that any recalcitrant witness might avoid sanctions

by persisting in their intransigence. Transcript, page 5. While he was entirely

correct that a persistently recalcitrant witness may be eventually relieved of

sanctions, it would be inaccurate to say that a sufficiently stubborn witness avoids

all penalty. The whole of any already-endured sanction suffered by a recalcitrant

witness prior to a finding of terminal recalcitrance must be understood as a

punishment exceeding the legitimate scope of the civil sanction. Simkin v. U.S.,

supra.

         The government’s position, as far as the law is concerned, is unsustainable,

and the arguments made in the Motion to Release the Witness (May 5, 2019), and

the Motion to Reconsider Sanctions (May 30, 2019), should be duly considered by

this Court, in conjunction with Ms. Manning’s history and statements. An

individualized determination must be made as to whether there is any reasonable

possibility that further confinement will induce her to give testimony. Ms. Manning

                                                                          Page 3 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 4 of 19 PageID# 1284



contends that there is not now and has never been any possibility of compliance,

and her history of principled action, and documented ability to endure protracted

suffering give credence to her claims. Unless the Court is able to confidently

articulate a reasonable belief to the contrary, it must acknowledge that the jail

sanction is merely punitive, and Ms. Manning should be released.



II.   The relevant question before the Court is not simply what kinds of
      sanctions the Court may impose, but whether those sanctions are
      coercive or punitive in this case.

A. The fines imposed are punitive in scope, and inappropriate in this case, because
   Ms. Manning’s contempt is neither borne of, nor intended to facilitate financial
   malfeasance, and thus will have no coercive impact.

      The government somewhat overstates Ms. Manning’s arguments. She does

not contend that there is a per se rule against civil fines, but that according to the

logic underlying the imposition of civil sanctions, fines imposed upon individuals

whose contempt is not related to financial misconduct are likely to be punitive. To

the extent that this argument requires revision in order to accommodate and

distinguish those cases in which such fines are imposed upon indemnified

individuals, Ms. Manning will so revise her position below.

      Precedent shows it is exceedingly unusual if not unique to this case to see

fines imposed against non-indemnified individuals, unless the underlying facts of

the case involve financial misconduct. This is not to say that a Court may never

impose such fines upon civil contemnors — courts routinely impose civil contempt

                                                                            Page 4 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 5 of 19 PageID# 1285



fines. The significance of this argument is that courts understand they are not to

impose any sanction that is not likely to have a coercive impact, lest it become

punitive. Informed by that logic, courts have both intuitively and explicitly

recognized that fines are appropriate where the contempt is clearly motivated by

the desire to benefit from or conceal financial misdeeds, and are not otherwise

appropriate sanctions, save in limited circumstances where the individual

contemnor is not the party that will actually be responsible for the financial

sanction.

      The government itself reiterates that the court must “fashion an appropriate

coercive remedy … based on the nature of the harm and the probable effect of

alternative sanctions.” United States v. Darwin Constr. Co., 873 F.2d 750, 756 (4th

Cir. 1989) internal citations omitted. Ms. Manning wishes to make salient the fact

that where financial sanctions are imposed, such sanctions are directly related to

“the nature of the harm, and the probable effect of alternative sanctions.” Id. This

critical point seems to have been lost in the responding papers.

      First, although the government cites a number of cases for the proposition

that courts routinely impose financial sanctions on civil contemnors in the absence

of financial crimes, at the heart of each matter cited is the contemnor’s egregious

financial misconduct and access to ill-gotten gains. In In re Grand Jury

Proceedings, the contemnor orthodontist profited handsomely by “submitt[ing]

claims to DCFS and IDPA for services he did not perform.” 280 F.3d 1103,

                                                                           Page 5 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 6 of 19 PageID# 1286



1109-10 (7th Cir. 2002). In United States v. Mongelli, the appellants were found

guilty of “racketeering, bribery, tax offenses, and money-laundering”. 2 F.3d 29, 30

(2d Cir. 1993). In In re Grand Jury Witness, the contemnor was found to have been

“embezzling substantial amounts of United States foreign aid to the Philippines, as

well as funds of the Philippine government, in order to purchase commercial real

estate in New York City.” 835 F.2d 437, 438 (2d Cir. 1987). The contemnor in In re

Dickinson smuggled $860,000 in cash into the United Kingdom. The court

imposed the fine explicitly on the grounds that “the testimony sought by the grand

jury relate[d] to funds which at one time were in Dickinson's possession and might,

if located, be subject to forfeiture.” 763 F.2d 84, 86 (2d Cir. 1985). Finally, in In re

Grand Jury Impaneled Jan. 21, 1975, the fined contemnors were called precisely as

a result of their history of making illegal payments and failure to report income.

529 F.2d 543 (3d Cir. 1976).

      In each case cited by the government for the proposition that financial

misconduct is not necessarily relevant to the court’s imposition of a financial

sanction, there was in fact extreme financial misconduct on the part of the

contemnor. This speaks directly to the way in which courts consider the “nature of

the harm” when fashioning appropriate civil sanctions. We are unable to find any

examples of non-indemnified individuals being fined for contempt that does not

involve a massive underlying financial offense. Thus, case law does in fact support



                                                                            Page 6 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 7 of 19 PageID# 1287



Ms. Manning’s contention that there ought to be a reasonable relation between the

sanction imposed and the purported damage stemming from the contempt.

      Where individuals whose misconduct was not specifically financial in nature

were fined, the fines were in each case to be paid by a third party such as a union

or employer, who might have been reasonably expected to exert some degree of

moral suasion over the contemnor in an effort to avoid the fines. Such cases are

related to the second factor identified by the government: the probable impact of

alternative sanctions. United States v. Darwin Constr. Co, supra.

      For example, courts have imposed financial sanctions on state employee-

contemnors precisely because they are indemnified, which creates its own

particular coercive strategy. That is "when state- or local-government employees

face liability incurred in the course of their employment, their governments

indemnify them virtually 100% of the time, even in cases of very bad conduct."

The Endgame of Administrative Law: Governmental Disobedience and the Judicial

Contempt Power, 131 Harv. L. Rev. 685, 758. In such cases, courts have explicitly

used fines in hopes of exerting pressure on the agency as a whole, endeavoring to

change institutional conduct via fines imposed on a single contumacious

individual. See e.g.: Cabrera v. Municipality of Bayamon, 622 F.2d 4, 7 (1st Cir.

1980) (affirming $ 1000 per day against mayor); Alberti v. Klevenhagen, 610 F.

Supp. 138, 143 (S.D. Tex. 1985) ($ 5000 per day against sheriff and county

commissioners); Miller v. Carson, 550 F. Supp. 543, 549 (M.D. Fla. 1982) ($

                                                                         Page 7 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 8 of 19 PageID# 1288



10,000 flat sum and $ 5000 per day against sheriff and others "in their individual

and official capacities"); Palmigiano v. DiPrete, 737 F. Supp. 1257, 1258 (D.R.I.

1990) (referencing an earlier award of $50 per day per prisoner against governor

and state corrections director).

      In one such case, the general counsel of the National Labor Relations Board

was held in contempt as a result of the client-agency’s decision to withhold

records. Counsel was fined $1000 per day, with the full knowledge of all parties

and the court that counsel was indemnified (to say nothing of the fact that the fines,

on consent, were stayed pending appeal). In re Irving, 600 F.2d 1027, 1029 (2d Cir.

1979). Similarly, where journalists were fined for refusing to testify on the basis

that they wished to protect sources, it was understood by the court that their union

or newspaper would take on the financial burden, and indeed, a coalition of media

groups ultimately discharged the $750,000 in sanctions against the individual

journalists. Although the sanction was ultimately unavailing in securing the hoped-

for testimony, the court harbored a not unreasonable belief that the witnesses might

relent, either due to their own internal guilt at the costs being exacted from their

employers, or because the court hoped the payors would either pressure the

witnesses to testify, or absolve them if they agreed to do so. Lee v. United States

Dep't of Justice, 327 F. Supp. 2d 26 (D.D.C. 2004), aff'd in part, 413 F.3d 53 (D.C.

Cir. 2005).



                                                                           Page 8 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 9 of 19 PageID# 1289



      Likewise, based on this concern with the probable impact of alternative

sanctions, fines may also be an appropriate sanction for individuals where other

sanctions are unavailable, or are clearly inappropriate. See e.g.: In re Grand Jury

Witness, 835 F.2d 437, 438 (2d Cir. 1987) (fines were appropriate where

contemnor not only embezzled substantial amounts of U.S. foreign aid, but was on

foreign soil such that he — but not his money — was beyond reach of the courts);

In re Dickinson, supra, (finding that, in light of his efforts to conceal and preserve

funds to which contemnor has access, “there is reason to believe a fine would be

more coercive than confinement” emphasis added).

      Thus, considerations of the probable impact of alternative sanctions should

also militate against the imposition of fines in this case. Ms. Manning will not

benefit from formal or social indemnification, and will thus not feel any pressure to

spare a third party the pain of the fines. Furthermore, alternative sanctions are

available, and while jail has been ineffective, fines are simply non responsive to

her ideals and financial circumstances. The imposition of fines was itself a tacit

acknowledgement that confinement had failed in its coercive object, but the

financial sanction here fails to correlate meaningfully with the nature of the

contempt, and does not appear to be based on an individualized forecast on the

impact of the contemplated sanction.

      Again, the primary relevant inquiry with respect to all civil sanctions is not

whether the court has discretion to impose them in any conceivable case, but

                                                                          Page 9 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 10 of 19 PageID# 1290



whether they can reasonably be expected to exert a coercive impact in the case at

bar. Therefore Ms. Manning’s arguments regarding the punitive nature of the fines

imposed are not intended to manufacture a per se rule against fines, but to highlight

the ways in which a financial penalty is a mismatch for her particular contempt.

      Notwithstanding the government’s misplaced belief that Ms. Manning is

profiting from her current confinement, as it stands, the cumulative fines are so far

beyond her ability to pay that they are essentially meaningless. It may make some

sense to impose fines on a person who knows those fines can be paid, either from

ill-gotten funds they would prefer to preserve, or by the fortuitous intervention of

an extremely solvent benefactor. Such sanctions would have some meaning, either

by inflicting some sting upon the grifter’s bank accounts, or by creating a

potentially life-changing personal debt. But for someone who, regardless of her

assets, has indicated nothing will change her mind, whatever financial sanctions

are imposed will have no coercive effect. Indeed, it is fair to say that Ms. Manning

will assume that debt burden rather than compromise her ideals.

B.    The government’s position that concurrent sanctions are appropriate in this
      case is unsupported by case law or the facts of this case.

      With respect to the issue of concurrent fines and confinement, the

government again focuses on the court’s discretion to impose sanctions rather than

the relevant question of whether those sanctions are coercive or punitive in this

case. Furthermore, in spite of the government’s insistence that the Court may


                                                                        Page 10 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 11 of 19 PageID# 1291



impose fines and confinement concurrently, they seem to produce only a single

instance in which a court has actually done so. That case involves the ongoing

fraud of orthodontist Dr. Rinaldi, who submitted years of falsified invoices to the

state, such that his recalcitrance caused ongoing financial harm to the state, and

ongoing financial benefit to himself. In re Grand Jury Proceedings, 280 F.3d 1103,

1107 (7th Cir. 2002). Clearly, no such considerations are here at issue. In addition,

Dr. Rinaldi’s withholding of records to which he had unique access is not

comparable to Ms. Manning’s principled noncooperation in a matter that proceeds

apace because the government already has access to any information she could

possibly provide.

      More troubling, investigation into the logic undergirding the Rinaldi

decision shows that case to rest on extremely shaky ground. The rationale given for

the concurrent impositions of fines and confinement rests on the claim that Dinnan

explicitly authorizes such action (it does no such thing). In fact, resting on dicta in

Dinnan, the Rinaldi court proposes the following fallacious reasoning: concurrent

imposition is clearly unlawful for criminal contempt. There is no explicit

prohibition on the imposition of concurrent sanctions in the event of a civil

contempt. Therefore, as it is not clearly forbidden, the imposition of concurrent

sanctions must be permissible in cases of civil contempt. In re Dinnan, 625 F.2d

1146, 1148 (5th Cir. 1980). The Rinaldi court, with some assistance from a



                                                                          Page 11 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 12 of 19 PageID# 1292



manifestly reluctant Dinnan court, thus magically bootstraps itself into justifying

concurrent sanctions without actually having any legitimate authority for doing so.

       Apart from that single problematic example, the government sets forth a

number of instances in which courts have imposed fines and confinement at

different times, but not concurrently. For example, in Grand Jury Witness, which

the government cites for the proposition that fines are a sanction that may be

imposed in addition to confinement, the concurrent imposition of sanctions was

actually never contemplated. The recalcitrant witness, who had engaged in

expansive “embezzlement of public funds,” was fined a total $50,000 for his

failure to appear at all before the grand jury; he was later confined for his refusal to

testify.

       Neither does the primary case cited by the government for the proposition

that concurrent fines and confinement are appropriate involve such concurrent

sanctions. Dinnan, supra. Here again, the sanctions imposed upon Professor

Dinnan were consecutive, and not concurrent.

       The government does correctly state that the Third Circuit’s concern in In re

Grand Jury Impaneled January 21, 1975 was with the unexplained severity of the

sanction, and not necessarily with whether the court might under any conceivable

circumstances legitimately impose concurrent fines and confinement. 529 F.2d at

551. Specifically, the court entertains the possibility that fines, as opposed to

incarceration, might be appropriate near the end of a grand jury’s term, to reinstate

                                                                          Page 12 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 13 of 19 PageID# 1293



or replace a coercive effect when a contemnor might see a light at the end of the

carceral tunnel, and the coercive aspect of confinement has thus become

“attenuated.” Id. at 551. It is worth noting that a secondary effect of imposing a

financial sanctions only toward the end of the grand jury is that fines will

accumulate only briefly, mitigating the risk that they will become impermissibly

punitive. What’s more, after noting that they have not been cited to a single

instance in which fines and confinement have been concurrently imposed, the

Circuit concludes that concurrent sanctions are disfavored. Concurrent sanctions,

they state, should not be imposed “in the absence of findings supported by the

record showing the necessity of such severe action.” The Circuit then makes a

point to remind us that a court may not “visit Draconian punishment upon the civil

contemnor.” 529 F.2d at 551. This is hardly the endorsement of concurrently

imposed sanctions claimed by the government.

      In retracing the government’s steps, it is clear that they have construed the

phrases “the coercive combination of both fine and imprisonment,” (Dinnan, 625 F.

2d at 1150); “fines are an additional or alternative sanction” (Grand Jury Witness,

835 F.2d at 440), and “the court has the discretion to impose a coercive fine in lieu

of or in addition to confinement” (William C. Bryson et al., Grand Jury Law &

Practice § 11:17 (2d ed. Dec. 2018 update)) as contemplating the concurrent

imposition of sanctions. In fact, case law, including all of that cited in the Bryson

practice manual, suggests this reading is unwarranted, and that what is actually

                                                                         Page 13 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 14 of 19 PageID# 1294



contemplated is the successive or alternative use of sanctions, tailored to the facts

of each case, to maximize possible coercive effect while avoiding any punitive

impact. Whether or not a court has, in any imaginable case, the discretion to

impose concurrent fines and incarceration, the plain fact is that they may not

impose penalties that are too Draconian or are punitive by way of having no

reasonable chance of coercing compliance, and courts have shied away from the

imposition of concurrent sanctions for precisely that reason.

      Taken together with a showing that Ms. Manning’s debts more than balance

out her assets and earning potential, and the fact that she is incoercible, a steep

daily fine, accumulating for up to 15 months, during which also Ms. Manning

remains confined, would constitute exactly the kind of “Draconian punishment”

that so alarmed the Third Circuit.

      The government’s argument that Ms. Manning could use social media to pay

her fines were she not incarcerated is somewhat incoherent. There is nothing to

stop her or her supporters from making an attempt to do just that while she is yet

incarcerated. It is entirely possible that people would support her and contribute to

a fund to pay off whatever fines are imposed, although this is entirely speculative,

particularly since the most money ever raised on her behalf was but a fraction of

these fines, and as of this writing no such fund exists. She is, in any case, so

committed to the intellectual and ethical rigor of her position that she would sooner



                                                                          Page 14 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 15 of 19 PageID# 1295



work herself to the bone, or bankrupt herself to gather the funds required to pay

this debt, than capitulate to what she perceives to be an unjust demand.

      The government aptly restates the well-settled law that the Court must make

an “individualized decision” as to the coercive power of the proposed sanction. It

is absolutely the case that any coercive sanction must be fashioned in light of the

“peculiar facts of [that] case” and may not simply ramp up sanctions without

regard to their probable impact, if any, on the contemnor. Dickinson, supra. In

examining the facts of this case, we must return to the foundational case of grand

jury litigation, Simkin v. United States, which states clearly and unambiguously

that any civil sanction must be based on a realistic possibility that it will coerce

compliance with the court’s order, and may not be used as an instrument of policy,

or a warning to others who might be tempted to resist court orders. The question,

again, and always, is whether there is a realistic possibility that the sanctions

opposed upon Ms. Manning will have a coercive effect upon her.

C.    The Court should order a hearing and financial inquiry; the government’s
      proposed judicial order is inadequate.

      “[W]hen the civil contempt order imposes a fine, the contemnor's financial

resources must be weighed in order to decide whether the sanctions appropriately

compel obedience to the order. In re Grand Jury Witness, 835 F.2d 437, 443 (2d

Cir. 1987). No such inquiry has been made. Ms. Manning therefore proposes as a



                                                                          Page 15 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 16 of 19 PageID# 1296




cure the holding of a hearing at which the Court may make appropriate inquiries

into her current assets and debt liabilities, and her potential earning power. Ms.

Manning proposed this in her original motion with the full expectation that she

would gather and produce financial records relevant to her current assets, debts,

contracts, and potential earnings.

      The government has proposed an order asking her to complete the CJA form

which is intended to show indigence, and is not the most robust or relevant dataset,

and also to produce bank statements dating from 2017, which have absolutely no

relevance to her current assets or earning potential, which can be calculated

accurately starting from May 16, 2019, the date on which fines were imposed.

      Rather than signing the government’s proposed order, which is not

necessary, Ms. Manning will produce a detailed statement of net worth (U.S.

Probation Form 48), including supporting documents, such as bank statements,

financial statements of her business, tax records and estimates, records of current

debts, and all contracts to which she is a party, such as book or film contracts, and a

statement of her available commissary funds. With these disclosures, the

government’s proposed order is inadequate, as Ms. Manning intends to submit




                                                                         Page 16 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 17 of 19 PageID# 1297




substantially more detailed information, to provide the Court a full picture of her

financial condition.

      As noted above, Ms. Manning is prepared to endure ongoing debt and

financial hardship rather than compromise her principles. She recognizes that, as a

new tactic, the Court may feel the need to test her resolve, despite having

conclusively demonstrated that she will not bend in the face of even prolonged

confinement. She believes the fines are inappropriate to the case, and

impermissibly punitive. She continues to aver that she will never relent, and that

any proposed fines will not move her. As such, they lack the required coercive

effect, and should be vacated.

                                   CONCLUSION

      As Ms. Manning’s resolve not to testify has been unwavering, and jail has

not exerted any coercive impact, she must at least be released from confinement. In

addition, the Court must conduct a financial inquiry, for the purpose of determining

Ms. Manning’s current financial position, after which a finding can be made by the

Court as to whether in the fines can be reasonably expected to induce her to testify.

To the extent that the fines are not reasonably related to the nature of the harm

alleged to be done by her refusal to testify, they must be vacated. To the extent that


                                                                         Page 17 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 18 of 19 PageID# 1298




the sanctions can not reasonably be expected to induce her to testify, she should be,

after inquiry, relieved of all fines.



Respectfully Submitted,
By Counsel



Dated: June 20, 2019

                                        /s/ Moira Meltzer-Cohen
                                        MOIRA MELTZER-COHEN
                                        (pro hac vice)
                                        277 Broadway, Suite 1501
                                        New York, NY 10007
                                        347-248-6771
                                        mo_at_law@protonmail.com

                                        /s/ Sandra Freeman
                                        SANDRA C. FREEMAN (VSB# 78499)
                                        5023 W. 120th Avenue, #280
                                        Broomfield, Colorado 80020
                                        720-593-9004
                                        sandra.c.freeman@protonmail.com

                                        /s/ Chris Leibig
                                        CHRISTOPHER LEIBIG (VSB#40594)
                                        114 N. Alfred Street
                                        Alexandria, Virginia 22314
                                        703-683-4310
                                        chris@chrisleibiglaw.com

                                        /s/ Vincent J. Ward
                                        VINCENT J. WARD
                                        (pro hac vice pending)
                                        Freedman Boyd Hollander Goldberg Urias
                                        & Ward,

                                                                       Page 18 of 19
Case 1:19-dm-00012-AJT Document 25 Filed 06/20/19 Page 19 of 19 PageID# 1299



                                   P.A
                                   20 First Plaza, Suite 700
                                   Albuquerque, New Mexico 87102
                                   505-842-9960
                                   vjw@fbdlaw.com




                                                               Page 19 of 19
